
	

113 HR 1404 IH: Medicaid Expansion Repeal and State Flexibility Act
U.S. House of Representatives
2013-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1404
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2013
			Mr. Salmon (for
			 himself, Mr. LaMalfa,
			 Mr. Schweikert,
			 Mr. Franks of Arizona,
			 Mrs. Black, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  eliminate the increased Federal medical assistance percentage under the State
		  plan with respect to newly eligible mandatory individuals under Medicaid, to
		  provide States with greater flexibility under Medicaid, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Expansion Repeal and State
			 Flexibility Act.
		2.Eliminating
			 increased FMAP under State plan with respect to newly eligible mandatory
			 individuals and related equitable support for certain States
			(a)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d) is amended by striking subsections (y)
			 and (z).
			(b)Conforming
			 amendmentsSection 1905 of
			 the Social Security Act (42 U.S.C. 1396d), as amended by subsection (a), is
			 further amended—
				(1)in subsection (b),
			 by striking subsections (y), (z), and (aa) and inserting
			 subsection (aa);
				(2)in subsection
			 (aa), by striking , subsections (y) and (z), each place it
			 appears; and
				(3)in the first
			 sentence of subsection (cc)—
					(A)by striking
			 subsections (y), (z), and (aa) and inserting subsection
			 (aa); and
					(B)by striking
			 such subsections and inserting such
			 subsection.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to payments to States for items and services furnished on or after the first
			 day of the first State fiscal year that begins after the date of the enactment
			 of this Act.
			3.Providing greater
			 flexibility to States by eliminating certain requirements imposed by Patient
			 Protection and Affordable Care Act
			(a)Repeal of
			 maintenance of effort requirementSection 1902 of the Social Security Act (42
			 U.S.C. 1396a) is amended by striking subsection (gg).
			(b)Repeal of
			 minimum essential coverage requirement for Medicaid benchmark
			 benefitsSection 1937(b) of the Social Security Act (42 U.S.C.
			 1396u–7(b)) is amended by striking paragraph (5).
			(c)Conforming
			 amendments
				(1)State plan
			 requirementsSection 1902(a) of the Social Security Act (42
			 U.S.C. 1396a(a)) is amended by striking paragraph (74).
				(2)Modified
			 adjusted gross incomeParagraph (14)(A) (related to modified
			 adjusted gross income) of section 1902(e) of the Social Security Act (42 U.S.C.
			 1396a(e)), as added by section 2002(a) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), is amended by striking the third
			 sentence.
				(3)Benchmark
			 benefit packagesSection
			 1937(b) of the Social Security Act (42 U.S.C. 1396u–7(b)) is amended—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking paragraphs (5) and
			 (6) and inserting paragraph (6); and
					(B)in paragraph (2), in the matter preceding
			 subparagraph (A), by striking paragraphs (5) and (6) and
			 inserting paragraph (6).
					
